Citation Nr: 1039865	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  96-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than December 23, 1994, 
for the award of service connection for posttraumatic stress 
disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1966 to April 1969 and from March 1970 to April 1978.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which awarded the Veteran entitlement to service 
connection for PTSD, assigning a 30 percent rating, effective 
from the date of receipt of his claim, July 26, 1995.  The 
Veteran expressed his dissatisfaction with the assigned 30 
percent evaluation and requested an earlier effective date for 
the award of benefits.  In July 1996, the RO continued the 30 
percent rating for PTSD and affirmed the July 1995 effective date 
of the award.

In an August 2000 decision, the Board increased the initial 
rating for PTSD and dysthymic disorder from 30 percent to 70 
percent and denied the Veteran entitlement to an effective date 
earlier than July 26, 1995, for the award of service connection 
for the disability.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).

In an October 2001 Order, the Court vacated the Board's August 
2000 decision to the extent that it denied a rating in excess of 
70 percent for PTSD and dysthymic disorder, and an effective date 
earlier than July 26, 1995, for the award of such benefits, and 
remanded those issues to the Board for issuance of a 
readjudication decision that took into consideration the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (VCAA).

In July 2002, the Board denied an initial rating in excess of 70 
percent for PTSD and dysthymic disorder, and an effective date 
earlier than July 26, 1995, for the award of that benefit.  The 
Veteran again appealed to the Court.

In a July 2003 Order, the Court vacated the Board's July 2002 
decision denying a rating in excess of 70 percent for PTSD and 
dysthymic disorder, and an effective date earlier than July 26, 
1995, for the award of such benefits, and remanded those issues 
to the Board for readjudication of the claim consistent with the 
parties' July 2003 Joint Motion for Remand.

A September 2005 Board decision denied entitlement to an 
effective date earlier than July 26, 1995, for the award of 
service connection for PTSD and dysthymic disorder.  The Board 
also granted an increased rating for the service-connected 
psychiatric disorder.  The Veteran again appealed to the Court.

In a February 2007 Order, the Court vacated the portion of the 
Board's September 2005 decision that denied entitlement to an 
effective date earlier than July 26, 1995, for the award of 
service connection for PTSD and dysthymic disorder, and remanded 
the matter to the Board consistent with the parties' February 
2007 Joint Motion for Partial Remand. The portion of the 2005 
Board decision that granted an increased rating was not vacated.

The Board decided the case in March 2008 and assigned an 
effective date of December 23, 1994, for the award of service 
connection for PTSD and dysthymic disorder.  The Veteran again 
appealed to the Court.

In a June 2009 Order, the Court vacated the portion of the 
Board's March 2008 decision that denied entitlement to an 
effective date earlier than December 23, 1994, for the award of 
service connection for PTSD and dysthymic disorder, and remanded 
the matter to the Board consistent with the parties' May 2009 
Joint Motion for Partial Remand.

In October 2009 and May 2010, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.


FINDINGS OF FACT

1.  May 1970, January 1987 and June 1987 RO decisions denied the 
Veteran's claim seeking service connection for a psychiatric 
disorder.

2.  After the June 1987 RO decision, the first communication from 
the Veteran seeking to reopen a claim of service connection for a 
psychiatric disorder was received on December 27, 1988.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of December 27, 
1988, but no earlier, for the award of service connection for 
PTSD and dysthymic disorder, have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was essentially legally sufficient, VA's 
duty to notify in this case has been satisfied.  Regardless, an 
extensive letter consistent with the VCAA was sent to the Veteran 
in May 2004.

Factual Background

As the effective date for service connection is December 23, 
1994, the Board will review records relevant to the time period 
prior to December 1994 to determine whether an earlier effective 
date is warranted.

The Veteran served his first tour of active duty from July 1966 
to April 1969.  Upon discharge, he filed his original service 
connection claim in May 1969, in which he requested service 
connection for residuals of a head injury.  The report of a 
January 1970 VA psychological examination noted that the Veteran 
was noncooperative with testing; however, the examiner was able 
to determine that the Veteran had severe, vocationally 
incapacitating personality problems, tending towards paranoid and 
schizoid attitudes.  No acquired psychiatric disability was 
diagnosed.  The RO, in a rating decision dated in May 1970, 
denied service connection for a paranoid personality as a 
congenital or developmental abnormality.  The Veteran was 
informed of the decision and advised of his appellate rights.  
The Veteran did not appeal that rating decision and it became 
final.

The Veteran reentered active duty in March 1970 and served until 
April 1978.

In January 1980, the Veteran submitted a claim for service 
connection for a hearing loss and a respiratory disorder.  The 
claim did not include a request for service connection for an 
acquired psychiatric disorder.

In May 1985, the Veteran submitted a claim for service connection 
for a gastrointestinal disorder and kidney stones.  The claim did 
not include a request for service connection for an acquired 
psychiatric disorder.

The Veteran was hospitalized at a VA facility from January to 
February 1985 for evaluation of bronchial asthma.  The discharge 
summary shows a diagnosis of chronic depressive anxiety state.

Upon VA psychological evaluation in April 1986, the Veteran 
appeared to have average intelligence.  Memory, concentration and 
attention were intact.  His thought processes tended toward 
subtle tangentiality.  The diagnosis was prior adjustment 
disorder with depression related to his separation from his wife.  
Mixed personality disorder with paranoid and schizoid traits was 
also diagnosed.  The psychiatrist noted that although the Veteran 
served in Vietnam, he did not report having been traumatized by 
any combat situation and described no symptoms indicative of 
PTSD.

In December 1986, the Veteran submitted a statement indicating 
that he had been a neuropsychiatric patient at the Topeka VAMC 
since December 4, 1986.  He requested that his compensation claim 
be amended to include depression and anxiety.

A January 1987 VA discharge summary indicates that the Veteran 
had been hospitalized for 33 days for depression with suicidal 
feelings.  The discharge diagnosis was schizotypal personality 
disorder with borderline features.  There was no mention of PTSD 
in the discharge summary.

In January 1987 the Veteran was notified that the evidence did 
not warrant any change in the previous determination concerning 
eligibility for service connection for a nervous condition.  The 
Veteran was similarly notified in June 1987 that the evidence did 
not warrant any change in the previous determination, and that 
service connection was denied for a nervous condition.  The 
Veteran did not appeal these determinations.

A VA social and industrial survey was conducted by a psychiatric 
social worker in September 1988.  It was concluded that the 
Veteran was severely handicapped socially as well as 
vocationally.

In September 1988, the Veteran was also afforded a VA psychiatric 
examination.  He expressed a lot of hostility towards his family, 
particularly his mother and his siblings.  While in service, he 
married a Vietnamese woman and had four children with her.  They 
were separated and he had no contact with her.  The Veteran 
denied having been traumatized by Vietnam combat situations, and 
described no symptoms indicative of PTSD.  His main feeling was 
anger about Vietnam because the U.S. withdrew before the war was 
won.  Following the examination, the diagnoses were dysthymia and 
paranoid personality disorder.

In a statement received on December 27, 1988 the Veteran 
contended that his appeal should include service connection for a 
neuropsychiatric condition because he had been treated for severe 
depression while in service.

In a January 1989 statement of the case addressing another issue, 
the RO noted that the claim of entitlement to service connection 
for a nervous condition had been previously denied, and that the 
Veteran had not filed a notice of disagreement within the one-
year period for filing an appeal.  The RO concluded that new and 
material evidence had not been submitted to reopen his claim.  
The Veteran did not undertake timely action to address these 
statements.

In a September 1989 decision on an unrelated matter, the Board 
noted that the Veteran raised the claim of service connection for 
a psychiatric disorder in December 1988, and referred the matter 
to the RO for action deemed appropriate.

The Veteran submitted a claim for service connection for PTSD in 
July 1995.  In connection with his claim, the Veteran submitted 
VA records including records of a two-week hospitalization 
beginning in December 1994.  At hospital admission, the Veteran 
reported having depression with suicidal dreams, a lack of 
energy, and memory lapses.  He felt unable to fit within society.  
He related that more than a year earlier, he assumed the identity 
of a person who was killed in Vietnam, though he had no similar 
experiences since that time.  He denied any suicide attempt or 
plan, sleep disturbance, or auditory or visual hallucinations.  
Mental status examination was significant for disheveled 
appeared, slow and circumstantial speech, depressed affect, 
suicidal thought content, and fair-to-poor judgment and insight.  
He was alert and oriented.  Persistent argumentativeness and 
aggressiveness marked the Veteran's period of hospitalization.  
He refused psychological or pharmacological intervention.  He was 
asked to leave the hospital.  While the impressions at hospital 
admission included depressive disorder not otherwise specified, 
psychotic disorder not otherwise specified, and PTSD, the 
diagnoses at hospital discharge were adjustment reaction with 
depressed mood and schizotypal personality disorder.  PTSD was 
not diagnosed.  Thereafter, the Veteran sporadically returned on 
an outpatient basis with complaints of depression.

The Veteran personally testified before the undersigned in 
January 1998.  He related that he was last employed as a civilian 
in 1979.  He began receiving Social Security disability benefits 
in the early or mid-eighties for inadaptability. 

In February 1998, the RO received the Veteran's records from the 
Social Security Administration (SSA).  In a July 1989 disability 
determination, SSA found that the Veteran was disabled, as of 
April 1986, due to a variety of physical and psychiatric 
problems, including severe schizotypal personality disorder with 
borderline features and chronic anxiety depressive state.  A 
psychologist who conducted an assessment of the veteran felt that 
he manifested paranoid schizophrenia.

Pursuant to the Board's referral of this case for a VHA medical 
opinion, the VHA physician reviewed the Veteran's claims folder 
in December 2009 and also responded to the following questions:  

(1) What is the earliest date in the record 
that the Veteran's service-connected PTSD 
and dysthymic disorder is shown?  

(2) Does the initial impression of 
depressive disorder not otherwise 
specified, psychotic disorder not otherwise 
specified and PTSD noted upon hospital 
admission in December 1994 represent (a) a 
progression of the September 1988 diagnosis 
of dysthymia, (b) a correction of an error 
in the September 1988 diagnosis of 
dysthymia, or (c) development of a new and 
separate condition?  

Based on a review of the evidence of record, including the 
Veteran's statements, VHA physician opined, in pertinent part:
 
(1) The earliest date in the record that 
the Veteran's service-connected PTSD and 
dysthymic disorder is shown is October 1995 
(VA Compensation and Pension examination); 

(2) The initial impression of depressive 
disorder not otherwise specified and 
psychotic disorder not otherwise specified 
noted upon hospital admission in December 
1994 does not represent (a) a progression 
of the September 1988 diagnosis of 
dysthymia, (b) a correction of an error in 
the September 1988 diagnosis of dysthymia, 
or (c) development of a new and separate 
condition.; and

(3)  The initial impression of PTSD 
specified noted upon hospital admission in 
December 1994 perhaps represents the 
development of a new and separate 
condition, but this is unclear from the 
evidence of record.

The Board found that the December 2009 VHA opinion raised 
additional questions and referred this case for clarification in 
an additional VHA medical opinion.  The same VHA physician 
reviewed the Veteran's claims folder in July 2010 and also 
responded to the following questions:

(1)  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's dysthymia was aggravated (i.e., 
chronically worsened) by his military 
service?

(2)  Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's dysthymia was aggravated (i.e., 
chronically worsened) by his service-
connected PTSD?  

Based on a review of the evidence of record, including the 
Veteran's statements, VHA physician opined, in pertinent part: 

. . . four risk factors have been 
consistently associated with depression: 
gender, stressful life events, adverse 
childhood experiences, and certain 
personality traits.  One could certainly 
make a reasonable argument that this 
veteran's military experiences were 
stressful as they eventually led to a 
diagnosis of service-connected PTSD, so, 
yes, it is at least as likely as not that 
this veteran's dysthymia was aggravated by 
his military service.

Additionally, living with Post Traumatic 
Stress Disorder is in and of itself a 
significantly stressful life event, so one 
could once again reasonable assume that, 
yes, it is at least as likely as not that 
the Veteran's dysthymia was aggravated by 
his service-connected PTSD.

Law and Regulations

The effective date for an award of disability compensation based 
on an original claim for direct service connection, if the claim 
is received within one year after separation from service, shall 
be the day following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA regulations also 
provide that the terms claim and application mean a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is 
the date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).

Previous determinations which are final and binding, including 
decisions of service connection, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  In asserting a claim 
of CUE, the claimant must show that: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992) (en banc).

The Court has held that an application that had been previously 
denied could not preserve an effective date for a later grant of 
benefits based on a new application.  Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application.").  The Court has also held that a breach of 
a duty to assist cannot form the basis for a claim of CUE.  Hazan 
v. Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (failure to fulfill duty to assist cannot be basis for 
CUE even when medical record that RO erroneously failed to obtain 
later formed basis for award of service connection when RO 
obtained record).

Analysis

In this case, in the Joint Motion which formed the basis for the 
June 2009 Court Order, it was agreed that the Board, in assigning 
the December 1994 effective date for the award of service 
connection for PTSD and dysthymic disorder, discussed the fact 
that the first documented diagnosis of PTSD was December 1994; 
however, the Board failed to discuss when the Veteran was 
diagnosed with dysthymic disorder.  The Joint Motion also points 
out that under 38 C.F.R. § 4.125(b) Diagnosis of mental 
disorders:

(b) If the diagnosis of a mental disorder 
is changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not clear 
from the available records what the change 
of diagnosis represents, the rating agency 
shall return the report to the examiner for 
a determination.

The Board notes that the July 2010 VHA examiner opined that it is 
at least as likely as not that this Veteran's dysthymia was 
aggravated by his military service.  However, this does not mean 
that an effective date of the day following separation from 
service (see 38 C.F.R. § 3.400(b)(2)(i)) is warranted.  As noted 
above, for reopened claims, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  

In a May 1970 rating decision, the RO denied entitlement to 
service connection for a personality disorder.  The decision was 
not appealed, and became final.

As to the December 1986 statement, the Board finds that this was 
addressed by the RO in a letter sent to the Veteran dated January 
23, 1987.  The letter indicated that the RO carefully reviewed 
the claim for benefits and that there was no change in the 
previous determination as to the claim of service connection for 
a nervous condition.  The letter provided the Veteran with his 
appellate rights, and he did not appeal.  The January 1987 letter 
denial refers to a May 1970 rating decision which denied service 
connection for a personality disorder.  The Veteran was similarly 
notified in June 1987 that the evidence did not warrant any 
change in the previous determination, and that service connection 
was denied for a nervous condition.  The Veteran did not appeal 
this determination.  The Board notes further that the evidence 
both in 1970 and in 1987 showed that the Veteran suffered from a 
personality disorder.

As to the December 1988 statement, the Board finds this to be an 
unadjudicated claim.  Considering the July 2010 VHA opinion, and 
resolving reasonable doubt in the Veteran's favor, the 
appropriate date of claim is December 27, 1988.  Entitlement 
cannot precede the date of claim (because even if entitlement 
arose prior to the date of claim, the latter of the two dates 
would control).   Thus, the correct effective date here is 
December 27, 1988.  

There is no evidence of any earlier unadjudicated formal or 
informal claim as to this matter, and the Veteran has made no 
specific claim of CUE in the prior decision based upon the 
evidence then of record, and no obvious error is revealed upon 
Board review.  

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's December 1988 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for a low back disability prior 
to April 1, 2005.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993).

Therefore, the Board finds an effective date from December 27, 
1988, but no earlier, for the award of service connection for 
PTSD and dysthymic disorder is warranted.




ORDER

Entitlement to an effective date from December 27, 1988, but no 
earlier, for the award of service connection for PTSD and 
dysthymic disorder is granted, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


